On Motion of Mr. Grindley Sollicitor for the Complainants praying Leave to amend the Bill filed in this Cause by inserting the Word Sisters it is Ordered that he have Leave to amend his said Bill as to that particular upon Payment of Costs And that the Defendant be at Liberty to amend their Demurrer if they think proper within Eight Days, Arid that the Complainant or Defendants may afterwards set down the Demurrer as it stands or as it shall be amended to be argued in all Points except as to that in which the Bill is allowed to be amended.
John Troup Register in Chancery